SULLIVAN, Judge,
concurring.
I concur in the result reached by the majority. I do so because Metropolitan Development Commission v. Cullison (2d Dist. 1972) Ind.App., 277 N.E.2d 905 at 908 (rehearing denied, 279 N.E.2d 812) states that if the public interest is involved, the legislature might authorize a public official or agency to seek review. The Indiana General Assembly has so provided. I.C. 22-4-17-3.
Fields, here, makes no argument that there should be a meaningful distinction drawn between a legislatively permitted appeal by an agency director to a judicial tribunal, as opposed to a provision which permits the agency official to prosecute an “administrative appeal” from an intermediate referee determination to the full Board of his own agency.
Thus, such issue, if it be an issue, is not before us. For this reason, I concur in result.